Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to applicants correspondence mailed 11/25/2020.  The amendment to the claims mailed 11/25/2020 has been entered.

Election/Restrictions
Applicant's election with traverse of group I, claims 13-14 and the 8q24 rearrangement in the reply filed on 11/25/2020 is acknowledged.  The traversal is on the ground(s) that CTD-2527N12 should not be regarded as an independent species and CTD-2527N12 is a BAC clone used for the detection of 8q24 rearrangement as a telomeric probe and claim 14 has been amended to clarify this relationship.  The response requires that the identification of species be adjusted to remove CTD-2527N12 as an independent species.   This is not found persuasive because while the examiner agrees that CTD-2527N12 as indicated in the specification is used for the detection of 8q24 rearrangement and is not an independent species of 8q24 rearrangement, claim 14 is not drawn to a probe that comprises only CTD-2527N12 and applicant did not elect a combination of species, specifically the combination of both MYC and 8q24 rearrangement but merely the species 8q24 rearrangement.  If a claim required only the probe of CTD-2527N12 this would be examined with  the elected species of 8q24 rearrangement however none of the pending claims require only a probe that comprises CTD-2527N12. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/2020.  It is noted as addressed above, claim 14 is withdrawn as directed to a combination of non-elected species.  Claim 14 requires the combination of two species, CTD-2527N12 and MYC, applicant did not elect a combination of species and elected the single species of 8q24 rearrangement and claim 14 requires a probe for 8q24 rearrangement and a probe for MYC which is non-elected and therefore claim 14 is withdrawn.
Claim 13 is under examination with regard to 8q24 rearrangement.

Drawings
The drawings are acceptable. 


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  The specification contains hyperlinks in para 39, 40, 
The disclosure is objected to because of the following informalities: in para 59, the spacing between table 4 and the actual table is excessive.  The title of the table should be right before the table.   
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim recite a law of nature which is a product of nature. The claim recites diagnostic markers comprising 8q24 rearrangement.  The markers recited within claim 13 are naturally occurring nucleic acid sequences and the recitation of marker to classify BPDCN does not result in a structure that is markedly different from the naturally occurring nucleic acid sequences because it conveys the same nucleic acid sequence. This judicial exception is not integrated into a practical application because the claim recites markers to classify BPDCN and the markers are naturally occurring. The recitation of diagnostic 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The rejected claims are broadly drawn to diagnostic marker to classify BPDCN  
	When the claims are analyzed in light of the specification, the instant invention encompasses an enormous and wide variety of nucleic acid sequences.  The claims are broadly drawn to a marker that comprises any number of 8q24 rearrangements and encompasses a plurality of nucleic acids of a potentially large genus of nucleic acid that comprise any number of 8q24 rearrangements.  Thus the claims encompass many different nucleic acids wherein the nucleic acid sequence is a diagnostic and has the property of classifying BPDCN.  Nucleic acids of such a large genus have not been taught by the specification. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification provides 4 translocations of different 8q24 rearrangements, which are not representative of the potentially large genus of rearrangements of 8q24 sequences.  The specification does not provide any nucleic acid sequences that are markers that comprise an 8q24.  The specification does not teach any probe sequence. 
 	Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence, gene 

In the instant application, because of the lack of representative number of varying 8q24 rearrangements that are diagnostic markers to classify BPDCN, one of skill in the art cannot envision the detailed chemical structure of the nucleic acid encompassed by the claimed product.  Adequate written description requires more than a mere statement that such nucleic acids are part of the invention.  The particular nucleic acids are themselves required. 
	In conclusion, the limited information provided regarding the 8q24 rearrangement of the instant claims, it is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of diagnostic markers to classify BPDCN comprising 8q24 rearrangement in BPDCN.. Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (2015, cited on IDS).
Nakamura teaches the t(6;8)(p21;q24) translocation (see pg 1, 1st column).  The translocation taught by Nakamura is a diagnostic marker comprising 8q24 rearrangement. 
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagoshi (2012, cited on IDS). 
Nagoshi teaches chromosome 8q24 rearrangement.  Nagoshi teaches 8q24 translocations t(8;14)(q24;q32) and t(8;22)(q24;q11) (see pg. 4954, 1st column and figure 1) which are markers that comprise 8q24 translocations.  Nagoshi further teaches FISH 8q24 probes (see FISH analysis).
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by clone RP11-473O4, GenBank AC022973.5 (submitted 2000, printed 2/2021 available at ncbi.nlm.nih.gov) as evidence by Alignment for AC022973.5 and KF495742.1 (Genome Reference Consortium, ncbi.nlm.nih.gov, printed 2/2021).
The sequence of AC022973.5 comprises 8q24 rearrangement and is therefore a diagnostic marker comprising 8q24 rearrangement.  Specifically AC022973.5, at position 76443 


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634